June 01, 2007


Mr. R. Hayden Burns
Liskow & Lewis, P.C.
First City Tower
1001 Fannin Street, Suite 1800
Houston, TX 77002
Ms. Katrina Dannhaus Packard
Katrina Dannhaus Packard, P.C.
P.O. Box 119
Schulenburg, TX 78956

RE:   Case Number:  05-0686
      Court of Appeals Number:  13-02-00046-CV
      Trial Court Number:  13-879-A

Style:      FIRST COMMERCE BANK, F/K/A BRAZOSPORT BANK OF TEXAS
      v.
      CHRISTINE PALMER, INDIVIDUALLY, AND CHRISTINE PALMER AND FREDERICK A.
      PALMER III, INDEPENDENT CO-EXECUTORS OF THE ESTATE OF FREDERICK A.
      PALMER, JR.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn  |
|   |Ms. Joyce Hudman   |
|   |Ms. Karen Sue      |
|   |Neeley             |
|   |Mr. John Mark      |
|   |Heasley            |